EXHIBIT 10.1










February 1, 2017
Mr. Adam Pollitzer






Dear Adam:
We are pleased and excited to offer you employment with NMI Holdings, Inc. (the
“Company”) beginning on May 2, 2017 (the “Start Date”). You will initially serve
as Executive Vice President, Chief Financial Officer and you will report
directly to the Chief Executive Officer, currently Bradley Shuster. You will be
based in the Company’s Emeryville, CA office. During your employment, you will
be entitled to be paid an annual base salary at the rate of $437,500 per year
(“Annual Base Salary”), payable at times consistent with the Company’s general
policies regarding compensation of employees, as in effect from time to time. In
addition, during your employment, you will be eligible to participate in any
health and welfare benefit programs adopted and maintained by the Company for
its employees, subject to the terms and limitations of the applicable plan and
the Company’s ability, in its sole discretion, at any time and from time to
time, to change or terminate any of its employee benefit plans, programs or
policies.


Executive Cash Allowance. As an Executive Vice President, you will be eligible
to participate in the Company’s Executive Cash Allowance program as in effect
from time to time. You will be eligible to receive a fixed cash amount of
$30,000 per year in lieu of individualized perquisites, payable at times
consistent with the Company’s payroll practices, as in effect from time to time.


Discretionary Bonus. With respect to calendar year 2017 and thereafter, you will
be eligible to be awarded an annual discretionary cash bonus, with a target
annual bonus opportunity of one hundred percent (100%) of your Annual Base
Salary (the “Discretionary Bonus”), payable in accordance with the Company’s
customary practices with respect to the payment of bonuses, as in effect from
time to time. Any Discretionary Bonus will be determined by the Chief Executive
Officer, subject to approval by the Compensation Committee (the “Committee”) of
the Company’s Board of Directors (the “Board”). Except as provided below upon
certain qualifying terminations of employment, in order to receive a
Discretionary Bonus, you must be employed by the Company or one of its
subsidiaries at the time of payment. You will not be eligible to receive a
Discretionary Bonus if you resign (or you have given notice of your intention to
resign) or if your employment is terminated for any reason (or you have been
given notice of your termination) at any time prior to the payment of such
Discretionary Bonus.


Annual Discretionary Equity. Management will also recommend to the Committee at
the next regularly scheduled meeting of the Committee following your Start Date
that you be considered for a 2017 annual equity-based award in respect of
Company stock under the Company’s 2014 Omnibus Incentive Plan, as such plan may
be amended and restated from time to time, or any successor plan (the “Plan”)
with a grant date fair market value equivalent to approximately $500,000, in the
form of approximately fifty percent (50%) stock options and fifty percent (50%)
restricted stock units (“RSUs”). At this time, it is anticipated that the
Committee will consider the grant of this award at its meeting scheduled for May
2017, but this may occur at a different date. The terms and conditions of any
equity-based award, including the grant date, exercise price (if any) and
vesting schedule(s) will be set forth in the applicable award agreements and
will be subject to the terms of the Plan, as amended from time to time, but
management’s recommendation is that it vest ratably over three years from the
grant date, subject to your continued employment and the terms and conditions of
the applicable award agreements. Upon vesting, one RSU converts into one share
of Company common stock.


Inducement Equity. In addition, management will also recommend to the Committee
at the next regular meeting of the Committee following your Start Date that you
be considered for a supplemental inducement equity grant with an approximate
total value of $2,000,000 in the form of RSUs under the Plan, vesting ratably
over five years from the grant date, subject to your continued employment and
the terms and conditions of the applicable award agreement. The terms and
conditions of the inducement equity award, including the grant date and vesting
schedule, will be set forth in the applicable award agreement and subject to the
terms of the Plan, as amended from time to time. There can be no assurances that
the Committee will approve all or any equity-based awards recommended by the
Company’s management.


Relocation Benefits. You agree that you will relocate to the Northern California
area no later than four months following your Start Date. The Company will
provide you with the following relocation and commuting benefits. The Company
will provide you a $5,000 per month housing allowance for six months following
the Start Date. In addition, the


1

--------------------------------------------------------------------------------

EXHIBIT 10.1


Company will provide (or reimburse you for) up to 12 economy class round trip
airline tickets from New York to San Francisco, California during the six-month
period following the date of this letter for family visits to assist in
relocation. The Company will also provide (or reimburse you for) three business
class round trip airline tickets per month in the four months following the
Start Date for you to return to New York to assist in moving your family to the
Northern California area. If you sell your home in New York during the first 12
months following the Start Date, the Company will reimburse you for all
reasonable and customary seller paid closing costs associated with such sale;
provided, however, that the real estate commission reimbursed for such sale
shall not exceed 6% of the sale price. If you purchase or rent a home in the
Northern California area within the first 12 months following the Start Date,
the Company will, on a one-time basis, reimburse you for all reasonable and
customary closing or commission costs associated with either (but not both) the
purchase or rental of a home in the Northern California area; provided, however,
that the reimbursement for loan fees in connection with a purchase shall not
exceed 1%, and provided, further, that no reimbursement shall be made for loan
discount points or security deposits. The Company shall also reimburse you for
the reasonable and actual expenses incurred and paid by you for moving your
personal possessions to the Northern California area (excluding the costs of
rental housing, airline tickets and commuting costs) during the first 12 months
following the Start Date, up to a maximum amount of $35,000. In addition, the
Company shall pay to you a one-time relocation bonus in the amount of $100,000
(“Relocation Bonus”) to assist you with relocation and commuting costs during
your transition to the Northern California area. The relocation bonus will be
made along with your first regular paycheck.


In order to obtain the relocation benefits described above, including the
Relocation Bonus, you will be required to sign an agreement (in the form
attached as Exhibit A, the “Relocation Reimbursement Agreement”) to repay the
Relocation Bonus and other relocation benefits reimbursed to you in full if you
resign or are terminated under the terms of the Relocation Reimbursement
Agreement within 24 months of your Start Date. Relocation benefits generally are
considered taxable income to the recipient, and will be included in your W-2 as
required.


Paid Time Off. The Company offers a generous 25 days of Paid Time Off (“PTO”)
per year, pro-rated on a calendar year basis. Your PTO will begin to accrue on
the Start Date, and may be taken in accordance with Company policy.


Change in Control. If your employment with the Company is terminated without
Cause (as defined in Section 1(i)(2) of the Plan (as in effect on the date
hereof) for purposes of this letter) or you resign from the Company following a
material diminution in your title or position or the assignment to you of any
duties or responsibilities (including reporting responsibilities) materially
inconsistent with your position as Executive Vice President and Chief Financial
Officer, in each case within 12 months following a Change in Control (as defined
in the Plan (as in effect on the date hereof) for purposes of this letter), you
will be entitled to, subject to your execution and non-revocation of a release
of claims in a form acceptable to the Company within 30 days of your termination
of employment, a lump sum cash payment on the 45th day following the date of
your termination of employment equal to the sum of (i) any annual cash bonus
payment earned for the completed calendar year prior to your date of
termination, to the extent not paid (other than any deferred portion of an
annual bonus, which will be paid in accordance with the applicable deferral
arrangement), and (ii) one and a half times the sum of your (A) Annual Base
Salary, and (B) target Discretionary Bonus, in each case, as in effect
immediately prior to the termination of your employment. In addition, you will
receive (x) your earned Annual Base Salary through the date your employment
terminates, to the extent not yet paid and (y) any other vested amounts or
benefits that the Company is required to pay or provide or for which you are
eligible to receive under any plan, program, policy, practice, contract or
agreement with the Company through the date of your termination of employment.
During the 12 months following a Change in Control, the severance benefits
described in this paragraph will be provided in lieu of any severance benefits
to which you otherwise would be entitled under the NMI Holdings, Inc. Severance
Benefit Plan (the “Severance Plan”).


Severance. Prior to a Change in Control, and following the first anniversary of
a Change in Control, you will be eligible to participate in the Severance Plan
as an Executive Vice President without an employment agreement.
Return of Company Property. Upon a termination of your employment for any
reason, you shall promptly return to the Company any keys, credit cards, passes,
confidential documents or material, or other property belonging to the Company,
and you shall also return all writings, files, records, correspondence,
notebooks, notes and other documents and things (including any copies thereof)
containing confidential information or relating to the business or proposed
business of the Company or its affiliates or containing any trade secrets
relating to the Company or its affiliates except any personal diaries,
calendars, rolodexes or personal notes or correspondence. For purposes of the
preceding sentence, the term “trade secrets” shall have the meaning ascribed to
it under the Uniform Trade Secrets Act. You agree to represent in writing to the
Company upon termination of your employment that you have complied with this
paragraph.


Nondisparagement. You agree that, following your termination of employment, you
will not make any public statements which materially disparage the Company.
Notwithstanding the foregoing, nothing in this paragraph shall prohibit you from
making truthful statements when required by order of a court or other
governmental or regulatory body having


2

--------------------------------------------------------------------------------

EXHIBIT 10.1


jurisdiction or to enforce any legal right including, without limitation, the
terms of this letter.


Confidential Information. You acknowledge that you will have knowledge of
certain trade secrets of the Company and its business plans and prospects. You
shall hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company and its
businesses or prospective businesses, including, without limitation, any trade
secrets, research, secret data, business methods, operating procedures or
programs which shall have been obtained by you in connection with your services
to the Company or any affiliates thereof and which shall not be or become public
knowledge (other than by acts by you in violation of this letter) (collectively,
the “Trade Secrets and Confidential Information”); provided, however, that you
and the Company acknowledge and agree that you will be required to disclose
Trade Secrets and Confidential Information to third parties in performing
services for the Company under this letter, which you may do only to the extent
required, as determined within your reasonable discretion. After termination of
your services with the Company for any reason, you shall not, without the prior
written consent of the Company or as may otherwise be required by law or legal
process, communicate or divulge any such information, knowledge or data to
anyone other than the Company and those designated by it.


Nonsolicitation. You agree that, while you are employed by the Company and
during the one-year period following the cessation of your employment for any
reason, you shall not directly or indirectly (i) solicit any individual who is,
on the date of termination (or was, during the six-month period prior to the
date of termination), employed by the Company or any of its affiliates to
terminate or refrain from renewing or extending such employment or to become
employed by or become a consultant to any other individual or entity other than
the Company or its affiliates, or (ii) solicit any investor or prospective
investor in the Company or any business contact introduced to you in connection
with your employment by the Company hereunder to curtail or cease doing business
with the Company or any of its affiliates.


Equitable Remedies. You acknowledge that the Company would be irreparably
injured by a violation of the paragraphs entitled “Nondisparagement,”
“Confidential Information,” and/or “Nonsolicitation” and you agree that the
Company, in addition to any other remedies available to it for such breach or
threatened breach, on meeting the standards required by law, shall be entitled
to a preliminary injunction, temporary restraining order, or other equivalent
relief, restraining you from any actual or threatened breach of the paragraphs
titled “Nondisparagement,” “Confidential Information,” and/or “Nonsolicitation.”
If a bond is required to be posted in order for either party to secure an
injunction or other equitable remedy in connection with such paragraph, the
parties agree that said bond need not be more than a nominal sum.


Severability; Blue Pencil. You acknowledge and agree that you have had the
opportunity to seek advice of counsel in connection with this letter and the
restrictive covenants contained herein are reasonable in geographical scope,
temporal duration and in all other respects. If it is determined that this
paragraph or any of the paragraphs titled “Nondisparagement,” “Confidential
Information,” “Nonsolicitation,” or “Equitable Remedies” (such paragraphs, the
“Restrictive Covenants”) is invalid or unenforceable, the remainder of the
provisions of such paragraphs shall not thereby be affected and shall be given
full effect, without regard to the invalid portions. If any court or other
decision-maker of competent jurisdiction determines that any covenant or
covenants in this letter is unenforceable because of the duration or geographic
scope of such provision, then after such determination becomes final and
unappealable, the duration or scope of such provision, as the case may be, shall
be reduced so that such provision becomes enforceable, and in its reduced form,
such provision shall be enforced.


Whistleblower Rights. Notwithstanding the foregoing, nothing in this letter
limits your ability to communicate with any federal, state, or local
governmental agency, commission or body, including the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, and the Securities and Exchange Commission
(collectively, a “Governmental Agency”), or self-regulatory organization or
otherwise participate in any investigation or proceeding that may be conducted
by any Governmental Agency or self-regulatory organization, without notice to
the Company.


The Board believes that the role of the Chief Financial Officer is a full-time
commitment. You agree that it will occupy all of your business service time.


This offer is not a contract guaranteeing employment for any specific duration.
Rather, your employment with the Company is on an at-will basis. As an at-will
employee, both you and the Company have the right to terminate your employment
at any time for any reason or no reason. Similarly, nothing in this letter shall
be construed as an agreement to pay you any compensation or grant you any
benefit beyond the end of your employment with the Company.


Clawback Policy. Any amounts payable under this letter are subject to the
Clawback Policy (attached to this letter as Exhibit B). You acknowledge and
agree that you are a “Covered Person” for purposes of the Clawback Policy and
that any


3

--------------------------------------------------------------------------------

EXHIBIT 10.1


amounts payable under this letter are subject to the Clawback Policy,
irrespective of whether such policy has been adopted by the board of directors
of the Company (or a committee thereof) generally.


409A Compliance. Any amounts payable under this letter are intended to be exempt
or excluded from the application of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), or are otherwise intended to avoid the
incurrence of tax penalties under Section 409A, and, with respect to amounts
payable under this letter that are subject to Section 409A, this letter shall in
all respects be administered in accordance with Section 409A. For purposes of
Section 409A, any right to a series of payments under this letter, if any, shall
be treated as a right to a series of separate payments. In no event may you,
directly or indirectly, designate the calendar year of payment of any amounts
payable under this letter. Notwithstanding anything to the contrary in this
letter, all reimbursements and in-kind benefits provided under this letter that
are subject to Section 409A shall be made in accordance with the requirements of
Section 409A, including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during your lifetime (or during a shorter
period of time specified in this letter), (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in-kind benefits is not subject to liquidation or exchange for another
benefit. All payments to be made upon a termination of employment under this
letter may only be made upon a “separation from service” under Section 409A to
the extent necessary in order to avoid the imposition of penalty taxes on you
pursuant to Section 409A. Notwithstanding any other provision of this letter to
the contrary, if you are considered a “specified employee” for purposes of
Section 409A (as determined in accordance with the methodology established by
the Company and its affiliates as in effect on your date of termination), any
payment that constitutes nonqualified deferred compensation within the meaning
of Section 409A that is otherwise due to you under this letter during the
six-month period immediately following your separation from service (as
determined in accordance with Section 409A) on account of your separation from
service shall be accumulated and paid to you on the first business day of the
seventh month following your separation from service (the “Delayed Payment
Date”), to the extent necessary to prevent the imposition of tax penalties on
you under Section 409A. If you die during the postponement period, the amounts
and entitlements delayed on account of Section 409A shall be paid to the
personal representative of your estate on the first to occur of the Delayed
Payment Date or 30 calendar days after the date of your death.


Governing Law. This letter shall be governed, construed, and interpreted under
the laws of the State of California, without giving effect to any conflict of
laws provisions.


Dispute Resolution. Any controversy or claim arising out of or relating to this
letter or the breach of this letter (other than a controversy or claim arising
under the Restrictive Covenants) that is not resolved by you and the Company
shall be submitted to arbitration in California in accordance with California
law and the procedures of the American Arbitration Association in respect of the
resolution of employment disputes. The determination of the arbitrator shall be
conclusive and binding on the Company and you and judgment may be entered on the
arbitrator(s), award(s) in any court having competent jurisdiction. Any
controversy or claim arising under the Restrictive Covenants will be subject to
the jurisdiction of any state or federal court in California and heard or
determined in such courts.


This offer of employment is contingent upon the successful completion of the
Company’s pre-employment screening process, which includes reference checking
and the background check required as an insurance company and by many of our
vendors and customers. This background check will be initiated shortly before
the Start Date, but may not be completed prior to the Start Date, and your
employment and continued employment is contingent upon the successful completion
of this process. The Company will determine, in its sole discretion, if you have
successfully completed the process.


You agree to comply fully with all policies and procedures in effect for
employees, including but not limited to, the Employee Handbook, the Business
Conduct Policy and any other memoranda and communications applicable to you
pertaining to policies, procedures, rules and regulations, as currently in
effect and as may be amended from time to time.


The Immigration Reform and Control Act require employers to verify the
employment eligibility and identity of new employees. You will be emailed a link
to complete the online Employment Verification Form I-9 that you are required to
complete as a condition of employment.


All payments and benefits provided for in this letter are subject to withholding
for applicable income and payroll taxes or otherwise as required by law.




4

--------------------------------------------------------------------------------

EXHIBIT 10.1


By accepting this offer, you represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from entering
into employment with or carrying out your responsibilities for the Company, or
which is in any way inconsistent with the terms of this letter.


This letter constitutes the entire agreement between you and the Company
regarding your employment with the Company and supersedes any and all oral or
written employment or compensation agreements between you and the Company or its
affiliates.


We are confident that your experience and abilities are going to have a
significant impact on the Company and our growth prospects. We look forward to
working with you in developing and growing the Company.


Please confirm acceptance of this offer by signing below and returning a signed
copy of this letter to me. Please feel free to call if you have any questions.




Sincerely,


By: /s/ Bradley M. Shuster
Bradley M. Shuster
Chairman and Chief Executive Officer


I acknowledge receipt of this letter and I accept the position offered.    




Signature /s/ Adam Pollitzer     Date: February 1, 2017
Adam Pollitzer                        


5

--------------------------------------------------------------------------------

EXHIBIT 10.1




EXHIBIT A
RELOCATION REIMBURSMENT AGREEMENT


I, Adam Pollitzer, hereby authorize and request that NMI Holdings, Inc. (the
“Company”) incur expenses on my behalf and/or reimburse me for expenses to
relocate my personal possessions, goods and car(s), airline tickets and housing
costs (all “relocation expenses”), and I also acknowledge my intent to receive a
relocation bonus of $100,000 (the “Relocation Bonus”), all pursuant to the
paragraph entitled “Relocation Benefits” in the letter agreement between me and
the Company, dated February 1, 2017, to which this Relocation Reimbursement
Agreement is an Exhibit (the “Employment Letter”). I agree that I will repay the
Company in full for the Relocation Bonus and for all relocation expenses
incurred or reimbursed to me by the Company if I resign my employment with the
Company (other than for death or Disability (as defined in the Company’s 2014
Omnibus Incentive Plan, as such plan may be amended and restated from time to
time, or any successor plan)) within twenty-four (24) MONTHS of my Start Date
(as defined in the Employment Letter), or if I am terminated for committing a
major violation of Company policy, for gross neglect of duties, or for willful
misconduct (all as determined by the Company’s Chief Executive Officer) within
twenty-four (24) MONTHS of my Start Date.


I understand that at any time during my employment with the Company, my job
title or responsibilities may be changed, and that any such change to my job
title or responsibilities does not alter or affect my obligation to repay the
Company for the Relocation Bonus and for all relocation expenses incurred by the
Company as required by this Relocation Reimbursement Agreement., unless such
change in job title or responsibilities follows a Change in Control as defined
in the Employment Letter.


If I resign or am terminated in accordance with the second sentence of the first
paragraph of this Relocation Reimbursement Agreement, I authorize and agree that
the Relocation Bonus and all relocation expenses paid by the Company on my
behalf or reimbursed to me shall become immediately due and payable by me to the
Company. I further authorize the Company to deduct from any wages, salary or
other benefits or monies otherwise owed to me any sum necessary to repay the
Relocation Bonus and any relocation expenses incurred by the Company or
reimbursed to me. I understand and agree that I will be responsible and
obligated to repay to the Company, within thirty (30) days, for any remaining
portion of the Relocation Bonus and relocation expenses that are not repaid
through the deductions provided for in the preceding sentence. Regardless of the
reason, should my employment with the Company never commence, any relocation
expenses incurred on my behalf by the Company or reimbursed to me will be
immediately due and payable by me to the Company.


I understand that this Relocation Reimbursement Agreement will be governed and
interpreted by the laws of California. Any controversy or claim arising out of
or relating to this Relocation Reimbursement Agreement will be subject to the
dispute resolution provisions set forth under “Dispute Resolution” in the
Employment Letter.


Adam Pollitzer                    Date: February 1, 2017
        
/s/ Adam Pollitzer     
Signature


Approved by:    Bradley M. Shuster
Chairman and Chief Executive Officer
NMI Holdings, Inc.
        
/s/ Bradley M. Shuster
Signature


6

--------------------------------------------------------------------------------

EXHIBIT 10.1




EXHIBIT B
NMI Holdings, Inc.
Clawback Policy


If NMI Holdings, Inc. (the “Company”) is required to prepare a material
accounting restatement of its financial statements due to the material
noncompliance of the Company with any financial reporting requirement under the
securities laws, the Board of Directors of the Company (the “Board”) (or an
appropriate committee of the Board designated by the Board) will have the
authority, exercisable in its sole discretion after evaluating the associated
costs and benefits, to recover any Incentive Compensation received by any
Covered Person during the three fiscal years immediately preceding the date on
which the Company is required to prepare an accounting restatement, based on the
erroneous data, in excess of what would have been paid to the Covered Person
under the accounting restatement, calculated on a pre-tax basis. In making such
determination, the Board or committee may take into account such considerations
as it deems appropriate, including, without limitation, (A) the practicability
of obtaining such recovery and the costs to the Company and/or its shareholders
of pursuing such recovery; (B) the likelihood of success of enforcement under
governing law versus the cost and effort involved, (C) whether the assertion of
a claim may prejudice the interests of the Company, including in any related
proceeding or investigation, (D) any applicable fraud, intentional misconduct or
gross negligence by a Covered Person, (E) any pending legal proceeding relating
to any applicable fraud, intentional misconduct or gross negligence and (F) any
other factors deemed relevant by the Board (or authorized committee of the
Board).


For Incentive Compensation that is not subject to mathematical recalculation
based on the information in an accounting restatement, the recoverable amount
may be determined based on a reasonable, documented estimate of the effect of
the accounting restatement on the applicable measure. For Incentive Compensation
that takes the form of an equity award: (1) if shares or options are held at the
time of recovery, the recoverable amount shall be the number of shares or
options received in excess of the number that should have been received after
applying the restated financial reporting measure, (2) if options have been
exercised, but the underlying shares have not been sold, the recoverable amount
shall be the number of shares underlying the excess options applying the
restated financial measure, and (3) if shares have been sold, the recoverable
amount shall be the sale proceeds received by the Covered Person with respect to
the excess number of shares.


Any determinations of the Board (or authorized committee of the Board) need not
be uniform with respect to Covered Persons.


Subject to applicable law or requirements of any applicable stock exchange, this
policy may be amended and/or restated by the Board (or an authorized committee
of the Board) at any time.


In no event will the Company indemnify any Covered Person for any compensation
that the Covered Person is required to reimburse or forfeit pursuant to this
policy.


This policy is in addition to, and shall in no event limit, the Company’s
ability to seek recovery pursuant to the terms of any other plan, policy,
agreement of the Company or its affiliates or applicable law.


This policy, and all determinations made and actions taken pursuant to this
policy, shall be governed by the laws of the state of Delaware and applicable
federal laws, excluding any conflicts or choice of law rule or principle. This
policy shall be interpreted and administered consistent with the requirements of
Section 10D of the Securities Exchange Act of 1934, as amended, and any
regulations and interpretations promulgated thereunder. The Board (or authorized
committee of the Board) shall review this policy and consider any potential
updates or changes in the event final rules regarding compensation clawbacks in
accordance with the Dodd-Frank Wall Street Reform and Consumer Protection Act
are adopted.


The following terms have the following meanings for purposes of this policy:


(a)“Covered Person” means any current or former principal executive officer,
president, principal financial officer, principal accounting officer, any vice
president in charge of a principal business unit, division or function, any
other officer who performs a policy-making function or any other person who
performs similar policy-making functions, in each case with respect to the
Company.


(b)“Incentive Compensation” means any compensation (including cash and equity
awards) that, on or following February 1, 2017, is granted, earned or vested
based wholly or in part upon the attainment of any measures that are determined
and presented in accordance with accounting principles used in preparing the
Company’s financial statements, any measures


7

--------------------------------------------------------------------------------

EXHIBIT 10.1


derived wholly or in part from such financial information, and stock price and
total shareholder return. Notwithstanding the foregoing, Incentive Compensation
excludes stock options and other equity awards that vest exclusively on the
basis of service, without any performance condition, and bonus awards that are
solely discretionary, based on subjective goals and/or goals unrelated to
financial reporting measures, shall not constitute Incentive Compensation.






8